 

Exhibit 10.3

 

Execution Version

 

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR, SUBJECT TO SECTION 11 HEREOF, AN OPINION OF COUNSEL (WHICH MAY BE
COMPANY COUNSEL) REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE ACT, OR ANY APPLICABLE STATE SECURITIES LAWS.

 

WARRANT AGREEMENT

 

To Purchase Shares of the Common Stock of

 

PULMATRIX, INC.

 

Dated as of June 16, 2015 (the “Effective Date”)

 

WHEREAS, Pulmatrix, Inc. (formerly known as Ruthigen, Inc.), a Delaware
corporation (the “Company”), on the date hereof, has become party to that
certain Loan and Security Agreement, dated as of June 11, 2015, among an entity
now known as Pulmatrix Operating Company, Inc., a Delaware corporation, Hercules
Technology Growth Capital, Inc., a Maryland corporation (the “Warrantholder”),
in its capacity as administrative agent and lender, and the lender parties
thereto (the “Loan Agreement”).

 

WHEREAS, pursuant to the Loan Agreement, and as additional consideration to the
Warrantholder for, among other things, its agreements in the Loan Agreement, the
Company has agreed to issue to the Warrantholder this Warrant Agreement (the
“Agreement”), evidencing the right to purchase shares of Common Stock of the
Company (the “Warrant).

 

NOW, THEREFORE, in consideration of the Warrantholder having executed and
delivered the Loan Agreement and provided the financial accommodations
contemplated therein, and in consideration of the mutual covenants and
agreements contained herein, the Company and Warrantholder agree as follows:

 

SECTION 1.      GRANT OF THE RIGHT TO PURCHASE COMMON STOCK

 

(a)          For value received, the Company hereby grants to the Warrantholder,
and the Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
the number of fully paid and non-assessable shares of Common Stock (as defined
below) as determined pursuant to Section 1(b) below, at a purchase price per
share equal to the Exercise Price (as defined below). The number and Exercise
Price of such shares are subject to adjustment as provided in Section 8. As used
herein, the following terms shall have the following meanings:

 

“Charter” means the Company’s Certificate of Incorporation, as may be amended
and in effect from time to time.

 

“Common Stock” means the Company’s common stock, $0.0001 par value per share, as
presently constituted under the Charter, and any class and/or series of Company
capital stock for or into which such common stock may be converted or exchanged
in a reorganization, recapitalization or similar transaction.

 

 

Execution Version

  

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” means $8.35, subject to adjustment from time to time in
accordance with the provisions of this Agreement.

 

“Liquid Sale” means the closing of a Merger Event in which the consideration
received by the Company and/or its stockholders, as applicable, consists solely
of cash and/or Marketable Securities.

 

“Marketable Securities” in connection with a Merger Event means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act, and is then current in its filing of all required reports and
other information under the Securities Act (as defined below) and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by the Warrantholder in connection with the Merger Event were
the Warrantholder to exercise this Warrant on or prior to the closing thereof is
then traded on a national securities exchange or over-the-counter market, and
(iii) following the closing of such Merger Event, Warrantholder would not be
restricted from publicly re-selling all of the issuer’s shares and/or other
securities that would be received by Warrantholder in such Merger Event were
Warrantholder to exercise this Warrant in full on or prior to the closing of
such Merger Event, except to the extent that any such restriction (x) arises
solely under federal or state securities laws, rules or regulations, and (y)
does not extend beyond six (6) months from the closing of such Merger Event.

 

“Merger Event” means any of the following: (i) a sale, lease or other transfer
of all or substantially all assets of the Company, (ii) any merger or
consolidation involving the Company in which the Company is not the surviving
entity or in which the outstanding shares of the Company’s capital stock are
otherwise converted into or exchanged for shares of capital stock or other
securities or property of another entity and in which the holders of a majority
of the outstanding shares of capital stock of the Company immediately prior to
such merger or consolidation do not hold a majority of the surviving entity or
other entity immediately following such merger or consolidation, or (iii) any
sale by holders of the outstanding voting equity securities of the Company in a
single transaction or series of related transactions of shares constituting a
majority of the outstanding combined voting power of the Company.

 

“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the Exercise Price (subject to adjustment from time to time in
accordance with the provisions of this Agreement) multiplied by the number of
shares of Common Stock as to which this Warrant is then exercised.

 

“Rule 144” means Rule 144 of the Securities Act, as amended.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

(b)          Number of Shares. This Warrant shall be exercisable for 25,150
shares of Common Stock, subject to adjustment from time to time in accordance
with the provisions of this Agreement, subject to further adjustment thereafter
from time to time in accordance with the provisions of this Agreement.

 

 

Execution Version

  

SECTION 2.      TERM OF THE AGREEMENT

 

The term of this Agreement and the right to purchase Common Stock as granted
herein shall commence on the Effective Date and, subject to Section 8(a), shall
be exercisable for a period ending upon the fifth (5th) anniversary of the
Effective Date.

 

SECTION 3.      EXERCISE OF THE PURCHASE RIGHTS

 

(a)          Exercise. The purchase rights set forth in this Agreement are
exercisable by the Warrantholder, in whole or in part, at any time, or from time
to time, prior to the expiration of the term set forth in Section 2, by
tendering to the Company at its principal office a notice of exercise in the
form attached hereto as Exhibit I (the “Notice of Exercise”), duly completed and
executed. Promptly upon receipt of the Notice of Exercise and the payment of the
Purchase Price in accordance with the terms set forth below, and in no event
later than three business (3) days thereafter, the Company shall cause its
transfer agent to issue to the Warrantholder in book entry form the number of
shares of Common Stock purchased, and the Company shall execute the
acknowledgment of exercise in the form attached hereto as Exhibit II (the
“Acknowledgment of Exercise”) indicating the number of shares which remain
subject to future purchases under this Agreement, if any.

 

 

The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Agreement and, if applicable,
an amended Agreement setting forth the remaining number of shares purchasable
hereunder, as determined below (“Net Issuance”). If the Warrantholder elects the
Net Issuance method, the Company will issue shares of Common Stock in accordance
with the following formula:

 

X = Y(A-B)

    A

 

Where:      X = the number of shares of Common Stock to be issued to the
Warrantholder.

 

Y = the number of shares of Common Stock requested to be exercised under this
Agreement.

 

A = the then-current fair market value of one (1) share of Common Stock at the
time of exercise.

 

B = the then-effective Exercise Price.

 

For purposes of the above calculation, the current fair market value of shares
of Common Stock shall mean with respect to each share of Common Stock:

 

(i)at all times when the Common Stock is traded on a national securities
exchange, inter-dealer quotation system or over-the-counter bulletin board
service, the average of the closing prices over a five (5) day period ending
three days before the day the current fair market value of the securities is
being determined;

 

 

Execution Version

  

(ii)if the exercise is in connection with a Merger Event, the fair market value
of a share of Common Stock shall be deemed to be the per share value received by
the holders of the outstanding shares of Common Stock pursuant to such Merger
Event as determined in accordance with the definitive transaction documents
executed among the parties in connection therewith; or

 

(iii)in cases other than as described in the foregoing clauses (i) and (ii), the
current fair market value of a share of Common Stock shall be determined in good
faith by the Company’s Board of Directors, unless the Company shall become
subject to a Merger Event, in which case the fair market value of shares of
Common Stock shall be deemed to be the per share value received by the holders
of the Common Stock on a common equivalent basis pursuant to such Merger Event.

 

Upon partial exercise by either cash or, upon request by the Warrantholder and
surrender of all or a portion of this Warrant, Net Issuance, prior to the
expiration or earlier termination hereof, the Company shall promptly issue an
amended Agreement representing the remaining number of shares purchasable
hereunder. All other terms and conditions of such amended Agreement shall be
identical to those contained herein, including, but not limited to the Effective
Date hereof.

 

(b)          Exercise Prior to Expiration. To the extent this Warrant is not
previously exercised as to all shares subject hereto, and if the then-current
fair market value is greater than the Exercise Price then in effect, or, in the
case of a Liquid Sale, where the value per share of Common Stock (as determined
as of the closing of such Liquid Sale in accordance with the definitive
agreements executed by the parties in connection with such Merger Event) to be
paid to the holders thereof is greater than the Exercise Price then in effect,
this Agreement shall be deemed automatically exercised on a Net Issuance basis
pursuant to Section 3(a) (even if not surrendered) as of immediately before its
expiration determined in accordance with Section 2. For purposes of such
automatic exercise, the fair market value of one share of Common Stock upon such
expiration shall be determined pursuant to Section 3(a). To the extent this
Warrant or any portion hereof is deemed automatically exercised pursuant to this
Section 3(b), the Company agrees to promptly notify the Warrantholder of the
number of shares of Common Stock if any, the Warrantholder is to receive by
reason of such automatic exercise, and to cause its transfer agent to issue such
shares to Warrantholder in book entry form evidencing such shares.

 

SECTION 4.      RESERVATION OF SHARES

 

During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein.

 

SECTION 5.      NO FRACTIONAL SHARES OR SCRIP

 

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares the
Company shall make a cash payment therefor upon the basis of the Exercise Price
then in effect.

 

 

Execution Version

  

SECTION 6.      NO RIGHTS AS STOCKHOLDER

 

Without limitation of any provision hereof, Warrantholder agrees that this
Agreement does not entitle the Warrantholder to any voting rights or other
rights as a stockholder of the Company prior to the exercise of any of the
purchase rights set forth in this Agreement.

 

SECTION 7.      WARRANTHOLDER REGISTRY

 

The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. Warrantholder’s initial address, for
purposes of such registry, is set forth in Section 12(g). Warrantholder may
change such address by giving written notice of such changed address to the
Company.

 

SECTION 8.      ADJUSTMENT RIGHTS

 

The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment from time to time, as follows:

 

(a)          Merger Event. In connection with a Merger Event that is a Liquid
Sale, this Warrant shall, on and after the closing thereof, automatically and
without further action on the part of any party or other person, represent the
right to receive the consideration payable on or in respect of all shares of
Common Stock that are issuable hereunder as of immediately prior to the closing
of such Merger Event less the Purchase Price for all such shares of Common Stock
(such consideration to include both the consideration payable at the closing of
such Merger Event and all deferred consideration payable thereafter, if any,
including, but not limited to, payments of amounts deposited at such closing
into escrow and payments in the nature of earn-outs, milestone payments or other
performance-based payments), and such Merger Event consideration shall be paid
to Warrantholder as and when it is paid to the holders of the outstanding shares
of Common Stock. In connection with a Merger Event that is not a Liquid Sale,
the Company shall cause the successor or surviving entity to assume this
Agreement and the obligations of the Company hereunder on the closing thereof,
and thereafter this Warrant shall be exercisable for the same number and type of
securities or other property as the Warrantholder would have received in
consideration for the shares of Common Stock issuable hereunder had it exercised
this Warrant in full as of immediately prior to such closing, at an aggregate
Exercise Price no greater than the aggregate Exercise Price in effect as of
immediately prior to such closing, and subject to further adjustment from time
to time in accordance with the provisions of this Agreement. The provisions of
this Section 8(a) shall similarly apply to successive Merger Events.

 

(b)          Reclassification of Shares. Except for Merger Events subject to
Section 8(a), if the Company at any time shall, by combination,
reclassification, exchange or subdivision of securities or otherwise, change any
of the securities as to which purchase rights under this Agreement exist into
the same or a different number of securities of any other class or classes of
securities, this Agreement shall thereafter represent the right to acquire such
number and kind of securities as would have been issuable as the result of such
change with respect to the securities which were subject to the purchase rights
under this Agreement immediately prior to such combination, reclassification,
exchange, subdivision or other change. The provisions of this Section 8(b) shall
similarly apply to successive combination, reclassification, exchange,
subdivision or other change.

 

(c)          Subdivision or Combination of Shares. If the Company at any time
shall combine or subdivide its Common Stock, (i) in the case of a subdivision,
the Exercise Price shall be proportionately decreased and the number of shares
for which this Warrant is exercisable shall be proportionately increased, or
(ii) in the case of a combination, the Exercise Price shall be proportionately
increased and the number of shares for which this Warrant is exercisable shall
be proportionately decreased.

 

 

Execution Version

  

(d)          Dividends. If the Company at any time while this Agreement is
outstanding and unexpired shall:

 

(i)pay a dividend with respect to the outstanding shares of Common Stock payable
in additional shares of Common Stock, then the Exercise Price shall be adjusted,
as of the record date applicable to such dividend, to that price determined by
multiplying the Exercise Price in effect immediately prior to such date of
determination by a fraction (A) the numerator of which shall be the total number
of shares of Common Stock outstanding immediately prior to such dividend or
distribution, and (B) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution, and the number of shares of Common Stock for which this Warrant is
exercisable shall be proportionately increased; or

 

(ii)make any other dividend or distribution on or with respect to Common Stock,
except any dividend or distribution (A) in cash, or (B) specifically provided
for in any other clause of this Section 8, then, in each such case, provision
shall be made by the Company such that the Warrantholder shall receive upon
exercise of this Warrant a proportionate share of any such distribution as
though it were the holder of the Common Stock as of the record date fixed for
the determination of the shareholders of the Company entitled to receive such
distribution.

 

(e)          Notice of Certain Events. If: (i) the Company shall declare any
dividend or distribution upon its outstanding Common Stock, payable in stock,
cash, property or other securities (provided that Warrantholder in its capacity
as lender under the Loan Agreement consents to such dividend); (ii) the Company
shall offer for subscription pro rata to the holders of its Common Stock any
additional shares of stock of any class or other rights; (iii) there shall be
any Merger Event; or (iv) there shall be any voluntary dissolution, liquidation
or winding up of the Company; then, in connection with each such event, the
Company shall give the Warrantholder notice thereof at the same time and in the
same manner as it gives notice thereof to the holders of outstanding Common
Stock.

 

SECTION 9.      REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

 

(a)          Reservation of Common Stock. The Company covenants and agrees that
all shares of Common Stock, if any, that may be issued upon the exercise of this
Warrant will, upon issuance, be validly issued and outstanding, fully paid and
non-assessable. The Company further covenants and agrees that the Company will,
at all times during the term hereof, have authorized and reserved, free from
preemptive rights, a sufficient number of shares of Common Stock to provide for
the exercise of the rights represented by this Warrant. If at any time during
the term hereof the number of authorized but unissued shares of Common Stock
shall not be sufficient to permit exercise of this Warrant in full, the Company
will take such corporate action as may, in the opinion of its counsel, be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purposes.

 

 

Execution Version

  

(b)          Due Authority. The execution and delivery by the Company of this
Agreement and the performance of all obligations of the Company hereunder,
including the issuance to Warrantholder of the right to acquire the shares of
Common Stock, have been duly authorized by all necessary corporate action on the
part of the Company. This Agreement: (1) does not violate the Company’s Charter
or current bylaws; (2) does not contravene any law or governmental rule,
regulation or order applicable to it; and (3) except as could not reasonably be
expected to have a Material Adverse Effect (as defined in the Loan Agreement),
does not and will not contravene any provision of, or constitute a default
under, any indenture, mortgage, contract or other instrument to which it is a
party or by which it is bound. This Agreement constitutes a legal, valid and
binding agreement of the Company, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting creditors’ rights generally (including,
without limitation, fraudulent conveyance laws) and by general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

(c)          Consents and Approvals. No consent or approval of, giving of notice
to, registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Securities Act and any filing required by applicable state securities law,
which filings will be effective by the time required thereby.

 

(d)          Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Agreement will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Securities Act, in reliance upon Section
4(a)(2) thereof, and (ii) the qualification requirements of the applicable state
securities laws.

 

(e)          Information Rights. At all times (if any) prior to the earlier to
occur of (x) the date on which all shares of Common Stock issued on exercise of
this Warrant have been sold, or (y) the expiration or earlier termination of
this Agreement, when the Company shall not be required to file reports pursuant
to Section 13 or 15(d) of the Exchange Act or shall not have timely filed all
such required reports, Warrantholder shall be entitled to the information rights
contained in Section 7.1(b) — (f) of the Loan Agreement, and in any such event
Section 7.1(b) — (f) of the Loan Agreement is hereby incorporated into this
Agreement by this reference as though fully set forth herein, provided, however,
that the Company shall not be required to deliver a Compliance Certificate once
all Indebtedness (as defined in the Loan Agreement) owed by the Company to
Warrantholder has been repaid.

 

(f)          Rule 144 Compliance. The Company shall, at all times prior to the
earlier to occur of (x) the date of sale or other disposition by Warrantholder
of this Warrant or all shares of Common Stock issued on exercise of this
Warrant, or (y) the expiration or earlier termination of this Agreement if the
Warrant has not been exercised in full or in part on such date, use all
commercially reasonable efforts to timely file all reports required under the
Exchange Act and otherwise timely take all actions necessary to permit the
Warrantholder to sell or otherwise dispose of this Warrant and the shares of
Common Stock issued on exercise hereof pursuant to Rule 144 and in effect from
time to time, provided that the foregoing shall not apply in the event of a
Merger Event following which the successor or surviving entity is not subject to
the reporting requirements of the Exchange Act. If the Warrantholder proposes to
sell Common Stock issuable upon the exercise of this Agreement in compliance
with Rule 144, then, upon Warrantholder’s written request to the Company, the
Company shall furnish to the Warrantholder, within five (5) business days after
receipt of such request, a written statement confirming the status of the
Company’s compliance with the filing and other requirements of such Rule.

 

 

Execution Version

  

SECTION 10.    REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER

 

This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:

 

(a)          Investment Purpose. This Warrant and the shares issued on exercise
hereof will be acquired for investment and not with a view to the sale or
distribution of any part thereof in violation of applicable federal and state
securities laws, and the Warrantholder has no present intention of selling or
engaging in any public distribution of the same except pursuant to a
registration or exemption.

 

(b)          Private Issue. The Warrantholder understands (i) that the Common
Stock issuable upon exercise of this Agreement is not, as of the Effective Date,
registered under the Securities Act or qualified under applicable state
securities laws, and (ii) that the Company’s reliance on exemption from such
registration is predicated on the representations set forth in this Section 10.

 

(c)          Financial Risk. The Warrantholder has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment in the Company.

 

(d)          Accredited Investor. Warrantholder is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act, as presently in effect (“Regulation D”).

 

(e)          No Short Sales. Warrantholder has not at any time on or prior to
the Effective Date engaged in any short sales or equivalent transactions in the
Common Stock. Warrantholder agrees that at all times from and after the
Effective Date and on or before the expiration or earlier termination of this
Agreement, it shall not engage in any short sales or equivalent transactions in
the Common Stock.

 

SECTION 11.    TRANSFERS

 

Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed. Each taker and holder of this Agreement, by
taking or holding the same, consents and agrees that this Agreement, when
endorsed in blank, shall be deemed negotiable, and that the holder hereof, when
this Agreement shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Agreement as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Agreement. The
transfer of this Agreement shall be recorded on the books of the Company upon
receipt by the Company of a notice of transfer in the form attached hereto as
Exhibit III (the “Transfer Notice”), at its principal offices and the payment to
the Company of all transfer taxes and other governmental charges imposed on such
transfer. Until the Company receives such Transfer Notice, the Company may treat
the registered owner hereof as the owner for all purposes. Notwithstanding
anything herein or in any legend to the contrary, (i) the Company shall not
require an opinion of counsel in connection with any sale, assignment or other
transfer, by Warrantholder of this Warrant (or any portion hereof or any
interest herein) to an affiliate (as defined in Regulation D) of Warrantholder,
provided that such affiliate is an “accredited investor” as defined in
Regulation D.

 

 

Execution Version

  

SECTION 12.    MISCELLANEOUS.

 

(a)          Effective Date. The provisions of this Agreement shall be construed
and shall be given effect in all respects as if it had been executed and
delivered by the Company on the date hereof. This Agreement shall be binding
upon any successors or assigns of the Company.

 

(b)          Remedies. In the event of any default hereunder, the non-defaulting
party may proceed to protect and enforce its rights either by suit in equity
and/or by action at law, including but not limited to an action for damages as a
result of any such default, and/or an action for specific performance for any
default where the non-defaulting party will not have an adequate remedy at law
and where damages will not be readily ascertainable.

 

(c)          No Impairment of Rights. The Company will not, by amendment of its
Charter or through any other means, avoid or seek to avoid the observance or
performance of any of the terms of this Agreement, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.

 

(d)          Additional Documents. The Company agrees to supply such other
documents as the Warrantholder may from time to time reasonably request.

 

(e)          Attorneys’ Fees. In any litigation, arbitration or court proceeding
between the Company and the Warrantholder relating hereto, the prevailing party
shall be entitled to reasonable attorneys’ fees and expenses and all costs of
proceedings incurred in enforcing this Agreement. For the purposes of this
Section 12(e), attorneys’ fees shall include without limitation fees incurred in
connection with the following: (i) contempt proceedings; (ii) discovery; (iii)
any motion, proceeding or other activity of any kind in connection with an
insolvency proceeding; (iv) garnishment, levy, and debtor and third party
examinations; and (v) post-judgment motions and proceedings of any kind,
including without limitation any activity taken to collect or enforce any
judgment.

 

(f)          Severability. In the event any one or more of the provisions of
this Agreement shall for any reason be held invalid, illegal or unenforceable,
the remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.

 

(g)          Notices. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication that is required, contemplated, or permitted under this Agreement
or with respect to the subject matter hereof shall be in writing, and shall be
deemed to have been validly served, given, delivered, and received upon the
earlier of: (a) personal delivery to the party to be notified, (b) when sent by
confirmed telex, electronic transmission or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt, and shall be addressed to the party to be notified as
follows:

 

 

Execution Version

 

If to Warrantholder:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Deputy General Counsel and Manuel Henriquez

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

Email: legal@herculestech.com

 

If to the Company:

 

Pulmatrix, Inc.

Attention: Chief Financial Officer

99 Hayden Avenue, Suite 390

Lexington, MA 02421

Facsimile: (781) 357-2356

Telephone: (781) 357-2399

Email: msiegert@pulmatrix.com

 

With a copy to (which shall not constitute notice):

 

Haynes and Boone, LLP

30 Rockefeller Plaza

New York, New York 10112

Attn: Rick A. Werner, Esq.

E-mail: rick.werner@haynesboone.com

 

or to such other address as each party may designate for itself by like notice.

 

(h)          Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof. None of the
terms of this Agreement may be amended except by an instrument executed by each
of the parties hereto.

 

(i)          Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

 

(j)          No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

 

Execution Version

  

(k)          No Waiver. No omission or delay by Warrantholder at any time to
enforce any right or remedy reserved to it, or to require performance of any of
the terms, covenants or provisions hereof by Warrantholder at any time
designated, shall be a waiver of any such right or remedy to which Warrantholder
is entitled, nor shall it in any way affect the right of Warrantholder to
enforce such provisions thereafter during the term of this Agreement.

 

(l)          Survival. All agreements, representations and warranties contained
in this Agreement or in any document delivered pursuant hereto shall be for the
benefit of Warrantholder and shall survive the execution and delivery of this
Agreement and the expiration or other termination of this Agreement.

 

(m)          Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of California, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

 

(n)          Consent to Jurisdiction and Venue. All judicial proceedings arising
in or under or related to this Agreement may be brought in any state or federal
court of competent jurisdiction located in the State of California. By execution
and delivery of this Agreement, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in Santa Clara County, State of
California; (b) waives any objection as to jurisdiction or venue in Santa Clara
County, State of California; (c) agrees not to assert any defense based on lack
of jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to
be bound by any judgment rendered thereby in connection with this Agreement.
Service of process on any party hereto in any action arising out of or relating
to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 12(g), and shall be deemed
effective and received as set forth in Section 12(g). Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of either party to bring proceedings in the courts of any other
jurisdiction.

 

(o)          Mutual Waiver of Jury Trial. Because disputes arising in connection
with complex financial transactions are most quickly and economically resolved
by an experienced and expert person and the parties wish applicable state and
federal laws to apply (rather than arbitration rules), the parties desire that
their disputes arising under or in connection with this Agreement be resolved by
a judge applying such applicable laws. EACH OF THE COMPANY AND WARRANTHOLDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST WARRANTHOLDER OR ITS
ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE COMPANY RELATING TO
THIS AGREEMENT. This waiver extends to all such Claims, including Claims that
involve persons or entities other the Company and Warrantholder; Claims that
arise out of or are in any way connected to the relationship between the Company
and Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement.

 

(p)          Arbitration. If the Mutual Waiver of Jury Trial set forth in
Section 12(p) is ineffective or unenforceable, the parties agree that all Claims
shall be submitted to binding arbitration in accordance with the commercial
arbitration rules of JAMS (the “Rules”), such arbitration to occur before one
arbitrator, which arbitrator shall be a retired California state judge or a
retired Federal court judge. Such proceeding shall be conducted in Santa Clara
County, State of California, with California rules of evidence and discovery
applicable to such arbitration. The decision of the arbitrator shall be binding
on the parties, and shall be final and nonappealable to the maximum extent
permitted by law. Any judgment rendered by the arbitrator may be entered in a
court of competent jurisdiction and enforced by the prevailing party as a final
judgment of such court.

 

 

Execution Version

  

(q)          Pre-arbitration Relief. In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(n), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by binding arbitration.

 

(r)          Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts (including
by facsimile or electronic delivery (PDF)), and by different parties hereto in
separate counterparts, each of which when so delivered shall be deemed an
original, but all of which counterparts shall constitute but one and the same
instrument.

 

(s)          Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to Warrantholder by
reason of the Company’s failure to perform any of the obligations under this
Agreement and agree that the terms of this Agreement shall be specifically
enforceable by Warrantholder. If Warrantholder institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that Warrantholder has an adequate remedy at law, and such person shall
not offer in any such action or proceeding the claim or defense that such remedy
at law exists.

 

(t)          Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

 

(u)          Legends. To the extent required by applicable laws, this Warrant
and the shares of Common Stock issuable hereunder (and the securities issuable,
directly or indirectly, upon conversion of such shares of Common Stock, if any)
may be imprinted with a restricted securities legend in substantially the
following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO RULE 144
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

[Remainder of Page Intentionally Left Blank]

 

 

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.

 

COMPANY:  PULMATRIX, INC.          By: /s/ Robert W. Clarke, Ph.D.        
Name:  Robert W. Clarke, Ph.D.         Title: Chief Executive Officer

 



WARRANTHOLDER: HERCULES TECHNOLOGY GROWTH CAPITAL, INC.         By: /s/
Christine Fera         Name:  Christine Fera         Title: Director of Contract
Originations

 

[Signature Page to Warrant]

  

 

Execution Version

 

EXHIBIT I

 

FORM OF

NOTICE OF EXERCISE

 

To: [ ]

 

(1)The undersigned Warrantholder hereby elects to purchase [ ] shares of the
Common Stock of [ ], pursuant to the terms of the Agreement dated the [ ] day of
[ , ] (the “Agreement”) between [ ] and the Warrantholder, and tenders herewith
payment of the Purchase Price in full, together with all applicable transfer
taxes, if any. [NET ISSUANCE: elects pursuant to Section 3(a) of the Agreement
to effect a Net Issuance.]

 

(2)Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.

 

      (Name)           (Address)

 

WARRANTHOLDER:  HERCULES TECHNOLOGY GROWTH CAPITAL, INC.       By:       Name:  
    Title:

 

 

Execution Version

 

EXHIBIT II

 

1. ACKNOWLEDGMENT OF EXERCISE

 

The undersigned [ ], hereby acknowledge receipt of the “Notice of Exercise” from
Hercules Technology Growth Capital, Inc. to purchase [ ] shares of the Common
Stock of [ ], pursuant to the terms of the Warrant, and further acknowledges
that [ ] shares remain subject to purchase under the terms of the Warrant.

 

COMPANY:  PULMATRIX, INC.          By:           Title:            Date:  

 

 

Execution Version

 

EXHIBIT III

 

TRANSFER NOTICE

 

(To transfer or assign the foregoing Warrant execute this form and supply
required information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby transferred and assigned to

 

(Please Print)       whose address is         Dated:       Holder’s Signature:  
    Holder’s Address:     Signature Guaranteed:      

 

NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.

 

 

 

 